Case: 14-15089   Date Filed: 09/02/2015   Page: 1 of 4


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15089
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:14-cr-00100-BAE-GRS-1



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                 versus

TRAVIS ANTWAN ROBERSON,

                                                     Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                            (September 2, 2015)


Before JORDAN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-15089     Date Filed: 09/02/2015    Page: 2 of 4


      Travis Antwan Roberson appeals his 96-month sentence, imposed above the

guideline sentence of 60 months, after pleading guilty to one count of carrying

firearms during or in relation to drug trafficking in violation of 18 U.S.C. § 924(c).

On appeal, Roberson argues that the district court did not properly explain its

reasoning in imposing the upward variance and that his sentence is substantively

unreasonable in light of the factors contained in 18 U.S.C. § 3553(a). He argues

that his sentence created an unwarranted sentence disparity between himself and

his similarly situated co-conspirator, Caitlin Pool, who was sentenced in state

court. Upon review of the record and consideration of the parties’ briefs, we

affirm.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007). The party challenging the sentence carries the burden to show substantive

unreasonableness in light of the record and the factors contained in 18 U.S.C.

§ 3553(a). United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      In reviewing the reasonableness of a sentence, we first ensure that the

district court committed no significant procedural error and then examine whether

the sentence was substantively reasonable in light of the totality of the

circumstances. Gall, 552 U.S. at 51, 128 S.Ct. at 597. Generally, when the district

court considers the factors of § 3553(a), it need not discuss each of them. United


                                          2
               Case: 14-15089     Date Filed: 09/02/2015   Page: 3 of 4


States v. Talley, 431 F.3d 784,786 (11th Cir. 2005), abrogated on other grounds by

Rita v. United States, 551 U.S. 338, 127 S. Ct. 2456 (2007). An acknowledgment

by the district court that it has considered the defendant’s arguments and the

factors in § 3553(a) is sufficient. Id.

      The weight given to any specific § 3553(a) factor is committed to the sound

discretion of the district court. United States v. Garza-Mendez, 735 F.3d 1284,

1290 (11th Cir. 2013), cert. denied, 135 S. Ct. 54 (2014). A court can abuse its

discretion when it (1) fails to consider relevant factors that were due significant

weight, (2) gives an improper or irrelevant factor significant weight, or (3)

commits a clear error of judgment by balancing the proper factors unreasonably.

United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc). While

unjustified reliance on a single § 3553(a) factor may be a symptom of an

unreasonable sentence, such a sentence is not necessarily unreasonable. United

States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008).

      Roberson’s 96-month sentence is reasonable. The district court did not

make any procedural errors in its explanation of its reasoning in imposing an

upward variance above the guideline sentence. Further, Roberson does not meet

his burden of proof in showing that the district court abused its discretion when

weighing the factors contained within 18 U.S.C. § 3553(a). See Tome, 611 F.3d at

1378. While the district court did attach significant weight to Roberson’s criminal


                                           3
              Case: 14-15089       Date Filed: 09/02/2015      Page: 4 of 4


history, the weight given to any specific § 3553(a) factor is committed to the sound

discretion of the district court. Garza-Mendez, 735 F.3d at 1284.

      Finally, Roberson has not demonstrated that his sentence violates

§ 3553(a)(6) in light of the sentence the state court imposed on Roberson’s co-

conspirator, Pool. Pool’s conviction was never introduced into the record before

the district court, and as such, we decline to consider this evidence on appeal. See

CSX Transp., Inc. v. City of Garden City, 235 F.3d 1325, 1330 (11th Cir. 2000)

(“We rarely enlarge the record on appeal to include material not before the district

court which has labored without the benefit of the proffered material.”). Even

assuming, arguendo, that Pool’s conviction were in the record, Roberson has not

demonstrated that her culpability is similar to his. Moreover, it is clear she is not

similarly situated to Roberson, a federal defendant, for purposes of 18 U.S.C. §

3553(a)(6). See United States v. Docampo, 573 F.3d 1091, 1102 (11th Cir. 2009).

Section 3553(a)(6) only addresses unwarranted disparities in sentences among

federal defendants. Id. (citing United States v. Willis, 139 F.3d 811, 812 (11th Cir.

1998)).

      Accordingly, we affirm the sentence as reasonable. 1

      AFFIRMED.




1
      We reject Roberson’s remaining arguments without need for further discussion.
                                             4